DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Withdrawn Rejections.
The 35 U.S.C. §103 rejection of claims 1 and 7 as over Zhu et al. (US 2017/0243916), made of record in the office action mailed 08/26/2021, page 2 have been withdrawn due to Applicant’s amendment in the response filed on 10/26/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0243916) in view of Wang et al. (US 2017/0153382). 
Regarding claims 1, Zhu discloses capsule Quantum Dot (QD) composition, comprising a mesoporous material in submicron or micron order, quantum dots (QDs) adsorbed in pores of the mesoporous material (thus forming metal oxide composite), and a encapsulation material for encapsulating the QDs in the pores of the mesoporous material (claim 1). The mesoporous material 10 can be non-silicon based mesoporous material which includes transition metal oxides (para 0035), where transition metal oxides encompasses titanium dioxide, nickel oxide, cobalt oxide, tungsten oxide. The mesoporous material are in submicron range which means that particle size is less than 1 micron (1000 nm). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
However, Zhu fails to disclose that the pores of the metal oxide composite have an average diameter of 10 nm to 800 nm and quantum dots impregnated in the pores of the metal oxide have a portion of 0.5-65 wt% with respect to the total matrix. 
Whereas, Wang discloses a quantum dot composite material which includes an all-inorganic quantum dot and a modification protection on a surface of the quantum dot (abstract). The modification protection comprises a mesoporous particle (claim 2) and the mesoporous particle has a pore having a size of 1-100 nm (claim 8). The silicon dioxide mesoporous particles (having the pore having the size of about 12 nm-14 nm) were mixed into the all-inorganic perovskite quantum dot solution with the ratio of the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the pores of the mesoporous particle of Zhu having a size of 1-100 nm as taught by Wang motivated by the desire to have strong adsorption on to the quantum dots (para 0099) and to include quantum dots of Zhu in the claimed amount as taught by Wang motivated by the desire to have desired optical, electrical and magnetic characteristics (para 0006). 
As Zhu discloses metal oxide composite as presently claimed, it therefore would be obvious that metal oxide composite would intrinsically cause Mie scattering of blue light. 
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, of making the claimed composition.  Therefore, the claimed properties would be intrinsically be capable to be achieved by the quantum dots composition disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Alternatively, although Zhu does not disclose the claimed weight percent. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claim 7, Zhu discloses capsule Quantum Dot (QD) composition, comprising a mesoporous material in submicron or micron order, quantum dots (QDs) adsorbed in pores of the mesoporous material (thus forming metal oxide composite), and a encapsulation material for encapsulating the QDs in the pores of the mesoporous material (claim 1). 
Alternatively, although Zhu in view of Wang does not disclose quantum dots composition is prepared by claim process steps, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Zhu in view of Wang meets the requirements of the claimed product, Zhu  in view of Wang clearly meet the requirements of present claims quantum dot composition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0243916) and Wang et al. (US 2017/0153382), further in view of Zhao et al. (US 2016/0336490) or Tang et al. (US 2015/0279934). 
Regarding claim 4, Zhu in view of Wang fails to disclose the polymer coating films formed on surfaces of the quantum dots.
Whereas, Zhao discloses method of fabricating a semiconductor structure comprises forming a quantum dot.  An insulator layer of silica is then formed encapsulating the quantum dot to create a coated quantum dot, using a reverse micelle sol-gel reaction (abstract). The quantum dot is coated with a polymer (para 0038).
Alternatively, Tang discloses quantum dot coated with a polymer (see figure 1, claim 1). The blue quantum dot composite particle comprises a core and a shell that covers the core, wherein the core is a blue quantum dot, the shell is formed of a polymer, and the surface of the shell is chemically modified with gold nano-granules (abstract).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to coat the surface of quantum dots of Zhao with a polymer as taught by Zhao or Tang motivated by the desire to have improved fluorescence efficiency and high photostability and excellent processability. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0243916) and Wang et al. (US 2017/0153382), further in view of  Gardener et al. (US 2011/0272720) or Murugesan et al. (US 10413966). 
Regarding claim 5, Zhu discloses the submicron or micron order mesoporous material 10 is a material which has a porous structure and of which a pore size is in submicron order or micron order (para 0034). However, Zhu fails to disclose the pores of the metal oxide composite have a volume ratio of 5-65 with respect to the total volume.
Whereas, Gardner discloses the porous layer generally has a thickness between 0.5 and 40 microns.  The porous layer may have a porosity between 5% and 80% and often has a porosity between 20% and 40%.  The porosity is limited on the lower end by the ability of the porous layer to scatter light and on the upper end by the resistivity and mechanical stability of the porous layer (para 0061).
 Alternatively, Murusegan Nanoparticles for use in the treatment of a well have a magnetic core of iron, nickel or cobalt or an alloy thereof; a carbon shell encapsulating the magnetic core; at least one organic functional group on the surface of the carbon shell through covalent bonding; and a coating of amorphous carbon nitride encapsulating the functionalized carbon shell (abstract). The porosity of the porous material is between 5-30 volume percent (col. 19, lines 50-55).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to have the pores of Zhao with a volume percent of 5-30 as taught by Gardner or Murusegan  motivated by the desire to have improved conductivity and physical properties such as strength. 
Response to Arguments
Applicants arguments filed on 10/26/2021 have been fully considered, but they are moot in view of new grounds of rejections as stated above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/RONAK C PATEL/Primary Examiner, Art Unit 1788